     Case 2:19-cv-00674-CJB-DMD Document 19 Filed 06/11/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



 CLINT C. STARNS                                       CIVIL ACTION


 VERSUS                                                NO: 19-674


 LIFE INSURANCE COMPANY OF                             SECTION: “J”(3)
 NORTH AMERICA


                                     ORDER

      Considering the foregoing Joint Motion to Dismiss Case (Rec. Doc. 18),

      IT IS HEREBY ORDERED that the motion is GRANTED, and all claims by

Plaintiff in the captioned matter be and are hereby dismissed, with prejudice, each

party to bear its own costs.

      New Orleans, Louisiana, this 11th day of June, 2020.




                                              CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE
